_____________

                                  No. 95-4080NE
                                  _____________

United States of America,               *
                                        *
                   Appellee,            *   Appeal from the United States
                                        *   District Court for the District
     v.                                 *   of Nebraska.
                                        *
Larry Heno,                             *   [UNPUBLISHED]
                                        *
                   Appellant.           *
                                  _____________

                         Submitted:     April 8, 1996

                               Filed: April 17, 1996
                                   _____________

Before McMILLIAN and FAGG, Circuit Judges, and BURNS,* District
      Judge.
                              _____________


PER CURIAM.


     Larry Heno appeals his drug-related conviction.          Heno contends the
district court improperly denied Heno's motion to suppress.          Heno also
contends exigent circumstances did not excuse the officers' no-knock entry
into the residence in question.       A review of the record and the parties'
briefs shows the ruling of the district court was correct.          Because the
appeal involves the straightforward application of settled principles of
law, an extended discussion of the issues will serve no useful purpose.
We thus affirm Heno's conviction.      See 8th Cir. R. 47B.


     A true copy.


              Attest:


                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




     *The HONORABLE JAMES M. BURNS, United States
     District Judge for the District of Oregon, sitting
     by designation.